Citation Nr: 1448182	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-11 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for paroxysmal benign positional vertigo.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel



INTRODUCTION

The Veteran had active duty from September 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran has paroxysmal benign positional vertigo (PBPV) as a result of ear infections incurred in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PBPV are met.  38 U.S.C.A § 1110, 5107 (2013); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

The Veteran claims that his current PBPV is related to service.  The Board notes that the Veteran's entrance examination report was absent for any ear problem except for a mild left tympanic membrane scar.  Therefore, the Veteran is presumed to have entered service in sound condition with respect to PBPV.  38 U.S.C.A. § 1111.  The Veteran's service treatment records show that he was treated for pain in his left ear and otitis on January 23, 1969.  The appellant underwent a VA examination in January 2010, in which it was noted that the Veteran has a history of ear pain, vertigo, and pruritus, beginning in 1968.  The examiner commented that the Veteran's in-service ear pain and otitis were most likely due to ear infections.  Without opining as to the specific cause of the Veteran's PBPV, the examiner stated that PBPV is commonly due to aging, inner ear infection, and head injury.

The Board finds that the Veteran's current PBPV is related to service.  He was treated in service for otitis due to infection, PBPV is commonly caused by ear infections, and the Veteran has a history of ear infections since service.  To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Court has noted: 

[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  

Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).

Therefore, the Board resolves all reasonable doubt in favor of the Veteran and finds that it is at least as likely as not that his current PBPV is related to service.


ORDER

Service connection for paroxysmal benign positional vertigo is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


